., AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I   L/
'

                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                   v.

                    Dago Alberto Rosales-Figueroa                                Case Number: 2: 19-mj-8827

                                                                                 Amber Rabon-Luna
                                                                                 Defondant's Attorney
                                                                                                        ..-----·--········-··---........
    REGISTRATION NO. 26755479                                                                                       FILED
    THE DEFENDANT:
     IZl pleaded guilty to count(s) 1 of Complaint                                                                     MAR 'J 5 2019
                                              ------~---------------------------r---+------------~~
     0 was found guilty to count(s)
       after a plea of not guilty.                                                 '"'"' '· '~ ' .
       Accordingly, the defendant is adjudged guilty of such count(s), which invol 'the-fuUowingoffense(s.):~ ·

    Title & Section                   Nature of Offense                                                            Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

     0 The defendant has been found not guilty on count(s)
                                                    --------------------------------------
     0 Count(s)                                           dismissed on the motion of the United States.
                      -----------------------------------
                                                                   IMPRISONMENT
           The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
    imprisoned for a term of:

                                   0 TIME SERVED                            r;        ~--
                                                                                 _---~.\~--"=::<-_ _ _ _ _ days
     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     0 Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, March 25, 2019
                                                                             Date of Imposition of Sentence



                                                                                                                 . LEWIS
                                                                                                                ISTRATE JUDGE


    Clerk's Office Copy                                                                                                        2: 19-mj-8827
